 

 

 

 

 

 

UNITED STATES DISTRICT COURT Un ANICATTY Fi
SOUTHERN DISTRICT OF NEW YORK : one k RONICALLY FILED
wee ee eee ee eee ee ee ee ee ee eee ee ee ee eee ee X LAA FF

 

 

5
sve Fire: ADRS 0-202

 

ne cneEER NNSTCPEMLAR IRON eee RETF PIs

 

APL MICROSCOPIC, LLC and : D

ANDREW PAUL LEONARD,
: ORDER
Plaintiffs, :
. 20 Civ. 4735 (GBD)

-against- :
PIXELS.COM, LLC and TIME
USA, LLC,
Defendants. :
we wee ewe ee ee eee eee Be ee ee eB ee ee ee x

GEORGE B. DANIELS, District Judge:

For the reasons stated on the record at the April 28, 2021 oral argument, Defendant’s
motion to dismiss the Amended Complaint, (ECF No. 29), is GRANTED. The Clerk of Court is
directed to close the motion at ECF No. 29.

Plaintiff may submit a letter application for leave to amend the Amended Complaint,
attaching the proposed amended complaint, within thirty (30) days of the oral argument, if

amendment would not be futile. Defendants shall have two (2) weeks to oppose Plaintiffs’ letter

application.

Dated: April 29, 2021
New York, New York
SO ORDERED.

Grog. b. Done

G ROY, DANIELS
UMTED STATES DISTRICT JUDGE

 
